PER CURIAM.
In response to an order to show cause, the state has conceded that appellant is entitled to a belated appeal pursuant to Florida Rule of Appellate Procedure 9.140(j). Accordingly, we grant the request for a belated appeal and remand to the trial court. The trial court shall treat this court’s mandate as the notice of appeal. Fla. R.App. P. 9.140(j)(5)(D). If appellant qualifies for appointed counsel, the trial court shall appoint counsel to represent appellant on appeal.
BARFIELD, C.J., and KAHN and WEBSTER, JJ., concur.